The above entitled cause was filed in this court on the 23rd day of April, 1909, but has not been briefed by any of the parties. It now comes on to be heard upon a motion to dismiss by defendant in error, upon, among others, the following grounds: First, because the case-made on file in this court was never filed in the court below, as provided by law; second, no summons in error was ever issued or served on defendant in error or its counsel, nor has such issuance and service been waived; *Page 811 
third, because neither the case-made nor a copy thereof was served upon defendant in error or its counsel; fourth, because the certificate of the county judge before whom said cause was tried certifying to the case-made now on file in this court was never attested by the clerk of said county court, as provided by law. We find that each ground for dismissal assigned is well taken, and, as any one of them will be fatal to the review of the errors complained of by this court, the motion to dismiss the appeal must be sustained.
All the Justices concur.